Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 25, 2020 has been entered.  All arguments have been fully considered.  
 
Status of the Claims 
	Claims 1, 3, and 7-11 are currently pending.
Claims 1, 3, 7 and 8 are amended.

	Claims 1, 3, and 7-11 have been considered on the merits.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon et al. (Biotechnology and Bioengineering, 2011) (ref. of record) in view of Magargal (EP 0567738 A2) (ref. of record) and Croughan et al. (US 2011/010473 A1) (ref. of record) as evidenced by Mather et al. (US 5,122,469).
With respect to claim 1, Gagnon teaches a fed-batch culture process (pg. 1329 para. 1) comprising (a) monitoring the pH in a cell culture with a sensor; (b) when pH rises above a certain threshold the culture can be controlled by slow addition of medium when the pH rises above a certain setpoint (predetermined value); (c) and when the pH drops below a certain setpoint (predetermined value) the medium delivery is turned off (Fig. 3 and pg. 1331 Col. 2 to pg. 1332 Col. 1 para. 1).  With respect to claim 11, Gagnon teaches the process where the pH is maintained near 7.0 (pg. 1329 Col. 1 para. 4).  
Gagnon does not teach the method where the culture is a continuous perfusion culture and the permeate is removed when fresh medium is delivered and the pH is above a predetermined value or where the permeate removal is deactivated when the medium delivery is stopped and the pH is below a predetermined value.  However, Magargal teaches a continuous perfusion culture process comprising (a) monitoring the pH in the cell culture with a pH probe (sensor); (b) adding fresh medium to the bioreactor and removing medium which is depleted of nutrients and contains waste (permeate) when the pH drops below a setpoint; (c) discontinuing the addition of the medium when the pH and removal of spent culture medium (permeate) is at the desired setpoint (abstract and Col. 1 lines 3-26 and Col. 2 lines 46 to Col. 3 line 19).  Magargal further teaches that the advantages of continuous perfusion culture include increases in 
Neither Gagnon nor Magargal teach the process where the fresh medium contains L-lactate as recited in claim 1, where the L-lactate is present in the fresh medium in an amount of 0.1 g/L to 7.0 g/L as recited in claim 3, or where the L-lactate is sodium L-lactate or potassium L-lactate as recited in claim 7.  However, Croughan teaches a method of cell culture where the pH of the culture is monitored and maintained around 7.0-7.5 (0076) and where the medium contains 5 to 100 mM lactate (450.5 mg/L-9,008 mg/L or 0.4505-9.008 g/L) (0009).  Croughan further teaches L- and where the pH is monitored were known to contain L-lactate in the culture medium as taught by Croughan.  Although Croughan does not teach the exact ranges recited in claim 3 for the concentration of L-lactate, the ranges overlap significantly with the ranges taught.  Furthermore, one of ordinary skill in the art would recognize that the concentration of L-lactate in a cell culture medium is a result effective variable and that the concentration of L-lactate in a cell culture medium would be matter of routine 
Although, both Gagnon and Magargal teach the process where the medium contains glucose (see abstract of Gagnon and Col. 1 lines 3-15 of Magargal), both references are silent as to whether the medium contains amino acids and do not teach the process where the medium contains L-lactate as recited in claims 1 and 8.  Similarly, neither reference teaches the process where the medium contains between 0.5-40 g/L glucose, 0.1-7 g/L L-lactate and amino acids in a ratio between about 0.25-1.0 mole glucose to mole amino acids as recited in claim 9, or where the medium contains 70 mM amino acids and 5.3 g/L glucose or amino acids and glucose at ratios selected from the group of 60:4.2, 90:8, 100:12, 120:13, 240:42 and 380:70 mM amino acids: g/L glucose of medium as recited in claim 10.  However, Croughan teaches a method of cell culture where the pH of the culture is monitored and maintained around 7.0-7.5 (0076) and where the medium contains lactate and glucose (0015), where the medium contains 5 to 100 mM lactate (450.5 mg/L-9,008 mg/L or 0.4505-9.008 g/L) (0009), where the medium contains 1-12 g/L of glucose (0063), where the medium contains glucose and amino acids (0085) and the process where OptiCHO basal 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gagnon in view of Magargal and Croughan as evidenced by Mather (as applied to claims 1, 2, and 7-11 above), and further in view of Drapeau et al. (US 2006/0121568 A1) as evidenced by Mather et al. (US 5,122,469).
The teachings of Gagnon, Magargal and Croughan can be found in the previous rejection above. 
Although, the combined teachings of Gagnon, Magargal and Croughan teach the process where the medium contains glucose, L-lactate and amino acids, the references are silent with respect to the concentration of amino acids and do not teach the process where the amino acids are in a ratio between about 0.25-1.0 mole glucose to mole amino acids in the culture medium as recited in claim 9, or the process where the medium contains 70 mM amino acids and 5.3 g/L glucose or amino acids and glucose at ratios selected from the group of 60:4.2, 90:8, 100:12, 120:13, 240:42 and 380:70 mM amino acids: g/L glucose of medium as recited in claim 10.  However, Drapeau teaches a similar process for cell culture where the pH is monitored and controlled (0010 and 0091), includes perfusion systems (0148) and where media contains a cumulative concentration of amino acids which is 70 mM or greater for the benefit of have increase cell density and titer (abstract and 0005 and 0151).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to include amino acids in the claimed ranges and ratios in the process taught by the combined teachings of Gagnon, Magargal and Croughan, since similar cell culture processes were known to use medium with concentrations of amino acids of at least 70 mM as taught by Drapeau.  

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Aug. 25, 2020 have been fully considered but they are not persuasive.
Applicant argues that Gagnon fails to teach all of elements of newly amended claim 1 and fails to teach including L-lactate in the fresh medium and does not teach a 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Croughan is being relied upon for the teaching of L-lactate, the L-lactate concentrations in the culture and specific embodiments of L-lactate recited in claim 7.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference.  However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  It is noted that even though Croughan does not teach the exact ranges recited in claim 3 for the concentration of L-lactate, the ranges overlap significantly with the ranges taught.  Furthermore, one of ordinary skill in the art would recognize that the concentration of L-lactate in a cell culture medium is a result effective variable and that the concentration of L-lactate in a cell culture medium would be matter of routine optimization as evidenced by Mather.  Mather teaches that the necessary nutrients and growth factors for a particular cell line are readily determined empirically without undue experimentation (Col. 3 lines 62-65).  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation was provided for combining the teachings of Croughan with Gagnon.  Specifically, one of ordinary skill in the art would have been motivated to modify the cell culture process taught by the combined teachings of Gagnon and Magargal so that the medium contains L-lactate for the benefit of reducing lactic acid production and promoting protein production as taught by Croughan.  Applicant is reminded that Mather is an evidentiary reference supporting that the concentration of cell culture media components were routinely optimized depending on particular cell types.  Mather is not a reference supporting a rejection under U.S.C. §103, and thus is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Croughan is being relied upon for the teaching of L-lactate, the L-lactate concentrations in the culture and specific embodiments of L-lactate recited in claim 7.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference.  However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  
Similarly, Applicant argues that Croughan and Mather do not remedy the deficiencies of Gagnon and Magargal with respect to claims 8-10, since neither reference (Gagnon and Magargal) teach a medium which contains amino acids or one which contains L-lactate as recited in claim 8 and do not teach claimed amounts and ratios in claims 9 and 10 (Remarks pg. 7-8 bridging para.).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Croughan is being relied upon for the teachings of L-lactate and amino acids in cell culture media, the L-lactate and amino acid concentrations in the culture media and specific embodiments of L-lactate recited in claim 7.  Applicant addressed each prior art reference separately 
Applicant argues that Drapeau does not remedy the deficiencies of Gagnon, Magargal, Croughan and Mather with respect to the amendments to claim 1 (Remarks pg. 8 last para.).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Gagnon, Magargal, and Croughan were not found to be persuasive as explained above.  As stated previously, Mather is an evidentiary reference supporting that the concentration of cell culture media components were routinely optimized depending on particular cell types.  Mather is not 


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632